 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDR & K Caterers, Inc.andLocal Union 274, a/wHotelEmployeesand RestaurantEmployeesInternationalUnion, AFL-CIO. Case 4-CA-13726(E)1November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 8 May 1985 Administrative Law Judge JohnH.West issued the attached supplemental decision.The Applicant filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application is denied.1We find that the General Counsel was "substantially justified" underthe Equal Access to Justice Act, as amended, in issuing and prosecutingthe unfair labor practice complaint in this proceeding.We believe thatCongress, in amending the Act, did not alter, but merely clarified, thedefinition of "substantially justified," which means more than "mere rea-sonableness " H R Rep 99-120 at 9 (1985).SUPPLEMENTAL DECISION(Equal Access to Justice Act)JOHN H. WEST, Administrative Law Judge.By orderentered 17 January 1985,pursuant to Section 102.148(b)of the Rules and Regulations of the National Labor Rela-tions Board(Board),Respondent's application for awardof attorney fees and expenses' in the above-entitledmatter was referred to me by the Board for appropriateaction.My 27 April1984 decision dismissing the complaintwas adopted by the Board by Order dated 14 December1984.2The above-described application,filed10 January1985, seeks attorney fees and expenses in the amount of1Included was a motion to withhold information The submission wasmade pursuant to the Equal Access to JusticeAct, Pub L 96-481, 94Stat2325 (1980), and Sec102 143of the Board's Rules and Regulations.2The Boardconcluded that in light of its decision to dismiss the com-plaint it was unnecessary to pass on Respondent's exception to my refusalto reach the contentionthatthe recognition clause in the proposed con-tractwas unlawful under Sec 8(e) of the National Labor Relations Act(Act)$12,981.13.3Also, as noted supra, Applicant filed amotion to withhold from public disclosure informationregarding its net worth contending that to make this fi-nancial information, which was submitted in a sealed en-velope, available to public disclosure would adverselyimpactApplicant's bargaining position in negotiationswith the Union and would adversely affect Applicant'scompetitive relationship with other kosher caterers.The General Counsel filed an opposition to the motionto withhold information from public disclosure contend-ing that the motion should be denied since RespondentApplicant fails to advance any extraordinary reasonswhy information regarding its assets, net worth, and li-abilities, should not be disclosed, and Respondent's situa-tion is not so unique as to warrant withholding informa-tion.Also, the General Counsel filed a motion to dismissthe application for attorney fees and expenses contendingthat Respondent has not established its eligibility for anaward in that its application fails to state whether thereare affiliates and subsidiaries; that Respondent seeks torecover attorney fees in excess of the amount specified inthe Rules which specifically state that "no amount for at-torney fees under these rules may exceed $75 per hour";and that the General Counsel's position was substantiallyjustified in that if the credibility resolutions had favoredtheGeneral Counsel, it would follow, that Respondentviolated the Act in refusing to execute the involved writ-ten contract.4Applicant then filed a response to the above-describedmotion to dismiss, and also Applicant filed a motion tostrike the General Counsel's opposition to withhold in-formation from public disclosure.5 In the latter, Appli-cant contends that the Board's Rules and Regulations donot permit such a response from the General Counsel;that "[c]learly, the Rules do not require that an applicantshow `extraordinary reasons' for the requested nondisclo-sure;nor should disclosure be mandated in all but`unique' situations"; and that[t]o require an applicant to show "extraordinary" or"unique" circumstances to keep his financial affairsfrom being made public would be an extreme disin-centive to a small business in a highly competitivemarket to file an action under the EAJA, and thuswould run afoul of the congressional intent to en-courage actions when agencies take unreasonablepositions.In the former, Applicant states that "it has fewer than500 employees and that at `all times material herein Ap-plicant's net worthincluding any affiliated organizationsdid not exceed $5,000,000."' (Emphasis in original.) Ad-ditionally,Applicant indicates that if more detailed infor-mation is necessary regarding affiliates or subsidiaries, itwill provide the requested information. Regarding the at-3The attorney fees were figured at a cost of $80 an hour4The General Counsel specifically preserves its right to file a moredetailed answer if its motion to dismiss is denied.5Upon request of counsel for the Applicant, the time for filing a re-sponse was extended to March 18, 1985277 NLRB No. 2 R & K CATERERS261torney's hourly fee, Applicant indicates that it would notresist a $75 per hour award, and that this is not a properbasis for a motionto dismissthe application.And withrespect to whether the General Counsel'spositionwassubstantially justified,Applicant contends that the Gen-eralCounsel had not proved that its position was sub-stantially justified in law and in fact in that the credibil-ity issue of whether therewas a meetingof the mindswas not crucial nor did the case turn on its resolution forthe contract was unlawful on its face and the interpreta-tion the Union was pressing was also unlawful.The Equal Access to Justice Act provides for anaward of fees andexpensesto eligible parties who pre-vail in litigation before administrationagencies,unlessthe government can establish that its position in the liti-gationwas "substantially justified." The Act nowheredefines that term. The Act's legislative history, however,establishes that the standard "is essentially one of reason-ableness" and not to be equated with "a substantial prob-ability of prevailing." S. Rep. 96-253, 96th Cong., 1stSess. 6-7 (1979); H.R. Rep. 96-1418, 96th Cong., 2d Sess.10-11 (1980).To decide this case it was necessary to resolve credi-bilityissuesregarding whether in fact there was a con-sciously arrived at understanding. As noted supra, inview of those resolutions it was not necessary to treatthe matter of whether the recognition clause in the pro-posed contract is unlawful under Section 8(e) of the Act.Whether the proposed contract is unlawful is a substan-tialquestion in that article I of the proposed contractread in its entirety does not appear to present a matter oflaw susceptible to resolution by the General Counselwithout a hearing. The position taken by the GeneralCounsel was not unreasonable. Therefore, in my opiniontheGeneral Counsel was substantially justified in goingforward with this mattersORDER?IT IS ORDERED that the Application be, and it ishereby, dismissed.6 In view of this determination it is unnecessary to rule on Applicant'sabove-described motion.7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.